Citation Nr: 0735439	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04 42-500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a bilateral knee 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to March 
1976.  

The case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision rendered by the 
Oakland, California Regional Office (RO) of the Department of 
Veteran Affairs (VA).  


FINDING OF FACT

There is no current competent evidence of record of bilateral 
knee injury.  


CONCLUSION OF LAW

Bilateral knee injury was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

        Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in November 2003, prior to the initial adjudication of 
the claim.  While the letter provided adequate notice with 
respect to the evidence necessary to establish entitlement to 
service connection, it did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  See Dingess, 
supra.  However, the veteran was subsequently provided notice 
pertaining to these latter two elements by letter dated in 
March 2006.  Based on the foregoing, the Board finds that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  

The Board also notes that the veteran was scheduled for a VA 
examination, but did not report and good cause is not shown.  
Available service records and pertinent post service medical 
records have been obtained.  The veteran has not identified 
any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard, supra.

Accordingly, the Board will address the merits of the claim.  

Factual Background

The veteran served on active duty in the Navy from May 1973 
to March 1976.  The veteran's enlistment examination, dated 
in April 1973, was normal and did not show any knee 
disability. The veteran's service medical records verify 
that, in May 1975, the veteran complained of pain in his 
knees when in stressed situations.  He reported a history of 
"collabse knees."  The veteran's examination showed that 
his knee was stable.  The examination also showed no 
effusion, full range of motion and no pain.  

In June 1975, the veteran complained that his left knee came 
out of joint.  The July 1975 examination disclosed no 
effusion, full range of motion and no laxity.  The 
examination also showed that there was clickng.  The 
veteran's x-rays were within normal limits.  The impression 
was a probable lateral meniscus.  The examiner noted that if 
the problem continued surgerical intervention would be 
recommended.  It was also noted that the veteran should 
return if he desired to have such surgery.  The separation 
examination, dated in March 1976, disclosed that the lower 
extremities were normal.  

The veteran's claim of entitlement to service connection for 
a bilateral knee injury was received in July 2003.  Within 
that same month, the veteran was afforded an outpatient VA 
examination.  During this examination, the veteran stated 
that he injured his knees while in service and that he was 
concerned about them.  It was further noted that the 
veteran's knees "creak, pop and ache."  It was recommended 
that x-rays of both knees be taken.  In August 2003, the 
veteran was afforded a follow-up outpatient VA examination.  
The x-ray results were normal, and showed no bony or soft 
tissue abnormality.  The examiner noted an assessment of 
"knee pain."  

The veteran was scheduled to appear for a compensation and 
pension examination in June 2005, but he failed to appear.  
The veteran also failed to appear for his July 12, 2007, and 
October 18, 2007, hearings.  

        Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2007).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

The Court has also held that generally, to prove service 
connection, a claimant must submit: (1) evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999); See also Rose v. 
West, 11 Vet. App. 169, 171 (1998).  

38 C.F.R. § 3.655 (a) and (b) state the following: 

(a) General:  When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc. 

(b) Original or Reopened Claim or Claim for Increase.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  

The veteran's representative requested, in an October 2007 
statement, that the veteran be provided the opportunity to 
appear for an examination.  However, the representative did 
not provide an explanation for the veteran's failure to 
report for the earlier exam.  The Board finds that since the 
veteran's claim is an original compensation claim, 38 C.F.R. 
§ 3.655(b) is applicable.  Therefore, because the veteran 
failed to report for his VA examination, and he did not 
provide good cause for his failure to report, the Board is 
compelled to evaluate the claim on the existing record. 
38 C.F.R. § 3.655(b).  

The Board notes that because the veteran did not engage in 
combat, he is not entitled to the provisions set forth in 
38 U.S.C.A. § 1154(b) (West 2002).  

					Analysis 

The veteran has alleged his bilateral knee injury is a 
consequence of service.  However, after careful review of the 
record, the Board finds that the preponderance of the 
evidence is against a finding of service connection for 
bilateral knee disability.  

In this case, the veteran's service medical records verify 
that he complained of his knees during service.  While in 
service, the veteran was treated several times for knee 
complaints.  Although the veteran experienced knee problems 
during service, his separation examination was normal and did 
not reveal any knee disability.  Furthermore, chronic 
pathology was not identified during service.  Rather, when 
examined, the knees had no effusion, a full range of motion, 
normal x-ray examinations, and no laxity.  At best, there was 
an impression of a torn meniscus on the left which was not 
confirmed during or after service.  

In July 2003, the veteran was afforded an outpatient VA 
examination and it was noted that the veteran's knees 
"creak, pop and ache."  However, the x-ray results were 
normal, and showed no bony or soft tissue abnormality.  The 
examiner noted a diagnosis of knee pain.

To the extent that the veteran has bilateral knee pain, there 
is no competent evidence that the bilateral knee pain is due 
to an underlying disease or injury.  The Federal Circuit has 
addressed the issue of pain without underlying disease or 
injury.  For veterans, basic entitlement to disability 
compensation derives from two statutes, 38 C.F.R. §§ 1110 and 
1131- - the former relating to wartime disability 
compensation and the latter relating to peacetime disability 
compensation.  Both statutes provide for compensation, 
beginning with the words: "For disability resulting from 
personal injury suffered of disease contracted in the line of 
duty. . . ." 38 U.S.C. §§  1110, 1131 (2005).  Thus, in 
order for a veteran to qualify for entitlement to 
compensation under those statutes, the veteran must prove the 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

At this time, there is no competent evidence that the veteran 
has a disease or injury to account for his complaints.  At 
best, there is a complaint of pain without underlying 
pathology.  The veteran's x-ray examination showed no bony or 
soft tissue abnormality and no evidence was presented to show 
otherwise.  In the absence of in-service disease or injury, 
service connection may not be granted.  Pain cannot be 
compensable without an in-service disease or injury to which 
the pain can be connected by competent evidence.  Such a 
"pain alone" claim must fail when there is no sufficient 
showing that pain derives from an in-service disease or 
injury.  See Sanchez-Benitez.   

The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Service 
connection for a disability manifested by bilateral knee 
injury is denied.  

ORDER


Entitlement to service connection for a bilateral knee injury 
is denied.  


____________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


